COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


RICHARD D. WILKINS
                                                                MEMORANDUM OPINION*
v.     Record No. 1708-04-1                                         PER CURIAM
                                                                  DECEMBER 28, 2004
GEORGIA-PACIFIC CORPORATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Mary G. Commander; Commander & Carlson, on briefs), for
                 appellant.

                 (S. Vernon Priddy III; Sands Anderson Marks & Miller, on brief),
                 for appellee.


       Richard D. Wilkins appeals a decision of the Workers’ Compensation Commission

denying his claim for compensation for temporary total disability benefits and for medical

benefits. He contends the commission erred in finding that he failed to sustain his burden of

establishing a reasonable excuse for his failure to give timely notice of his accident to his

employer, Georgia-Pacific Corporation. We have reviewed the record and the commission’s

opinion and find no reversible error. Accordingly, we affirm the commission’s decision for the

reasons stated by the commission in its final opinion. See Wilkins v. Georgia Pacific

Corporation, VWC File No. 212-88-66 (July 9, 2004). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                           Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.